DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawing of Figure 4C was received on March 9, 2021.  This drawings is approved. No New matter was added.
The Examiner notes that Applicant has indicated that Figure 6A or Figure 6C supports the limitation “the exhaust configured to be in fluid communication with an ambient vacuum within the vacuum chamber” as required by claim 2. Figure 6A does not support this limitation because Figure 6A does not include “exhaust is in fluid communication with an independent vacuum source” required in claim 1 and which is incorporated into claim 2 by it dependency. Thus Figure 6A does not support claim 2. Figure 6C does include the independent vacuum source as required by claim 1 and the bottom of the exhaust is in fluid communication with the ambient vacuum within the vacuum chamber. Thus Figure 6C supports the limitation of claim 2.
Specification
The amendment to the specification received on March 9, 2021, is approved. No New matter was added.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 requires that “each of the plurality of nozzles in fluid communication with a source of non-reactive carrier gas adapted to carry the organic material through the nozzle to the substrate;” and claim 19 requires “each of the plurality of nozzles is in fluid communication with a common source of carrier gas”. Claim 1 requires that each nozzle is in fluid communication with a source of non-reactivity carrier gas. If all nozzles must be in communication with a source, then the source is a common source of each of the plurality of nozzles. Thus, claim 1 is not limited by claim 19. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2, 6-13, 15-19, 21-24, 26, and 31-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Shtein et al, US Patent Application Publication 2008/0233287 A1, in view of Forrest et al, US Patent Application Publication 2001/0002279 A1; Kurokawa et al, JP Patent 2004103630; Linder, US Patent 5,122,394; and Gianoulakis et al, US Patent Application Publication 2006/0234514 A1.

Regarding Figure 9, Shtein et al also teaches that each of the nozzles is connected  to source of organic material 910 (red, green, or blue emissive organic material) to be deposited on the substrate 950; and a source of non-reactive (argon or nitrogen paragraph 0067) carrier gas (abstract) adapted to carry the organic material through the nozzle to the substrate.
Shtein et al differs from the present invention in that Shtein et al does not teach that each source of non-reactive carrier gas (i.e. the carrier gas carrying the red emissive organic material, the carrier gas carrying the green emissive organic material, and the carrier gas carrying the red emissive organic material) adapted to carry the 
Forrest et al teaches a plurality of nozzles (end of pipes 36-36N, 54-54N) in fluid communication with a source of non-reactive carrier gas 24 adapted to carry the organic material (material in 14-14N or 48-48N) through the nozzle to the substrate 58. (Figure 1)
The motivation for using a single source of non-reactive carrier gas in the apparatus of Shtein et al is to reduce the number of non-reactive carrier gas sources for the non-reactive carrier gases as taught by Forrest et al and well known in the art.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a single source of non-reactive carrier gas in the apparatus of Shtein et al and as taught by Forrest et al.
Shtein et al and Forest et al differ from the present invention in that they do not teach an exhaust having an inlet disposed directly adjacent to the first nozzle, to the second nozzle, and to the third nozzle; wherein the exhaust is configured to create an adjustable, localized vacuum between the first nozzle, the second nozzle, and the third nozzle. 
Kurokawa et al teaches a system comprising: a plurality of nozzles 42 each having an outlet disposed over the substrate; and an exhaust 43 having an inlet disposed directly adjacent to each of the nozzles (Figures 1(b) and 4); wherein the exhaust is configured to create a localized vacuum between the nozzles (see gas flow arrows leaving the nozzle 42 and entering the exhaust 43 in Figure 4).
KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the exhaust of Kurokawa et al between each of the nozzles of Shtein et al and Forrest et al. 
Shtein et al, Forrest et al, and Kurokawa et al differ from the present invention in that they do not teach that the inlet of the exhaust is separated from the substrate by a distance that is greater than a distance between the first and second nozzle outlets and the substrate;
Lindner teaches a deposition apparatus having a first nozzle 10a and a second nozzle 10b and an exhaust 16 between the first and second nozzle, wherein the inlet of the exhaust 16 is separated from the substrate 12 by a distance (D) that is greater than a distance between the first and second nozzle outlets and the substrate (See FIG. 18 and 19).
The motivation for placing the exhaust of Shtein et al, Forrest et al, and Kurokawa et al at a distance further from the substrate than the nozzles is to adjust the flow of the gas exiting the nozzles as taught by Lindner. The Examiner notes that the Applicant teaches two embodiments, one in which the exhaust is the same distance 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to place the exhaust of Shtein et al, Forrest et al, and Kurokawa et al at a distance farther from the substrate than the nozzle as taught by Lindner.
Shtein et al, Forrest et al, Kurokawa et al, and Linder differ from the present invention in that they do not teach the exhaust is in fluid communication with an independent vacuum source.
Gianoulakis et al teaches a vacuum chamber 376 in which the plurality of nozzles 385, 387 are disposed, wherein the exhaust 388 is in fluid communication with an adjustable (via valve 392) and an independent vacuum source 391. (Figure 3C). The Examiner notes that Gianoulakis teaches every possible way of connecting the exhaust to the vacuum pump.
The motivation for attaching the exhaust system of Shtein et al, Forrest et al, Kurokawa et al, and Linder to the variable and independent vacuum source of Gianoulakis et al is to provide a vacuum source as required by Shtein et al, Forrest et al, Kurokawa et al, and Linder but not disclosed. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to attach the exhaust system of Shtein et al, Forrest et al, Kurokawa et al, and Linder to the variable and independent vacuum source of Gianoulakis et al.

Gianoulakis et al teaches a vacuum chamber 376 in which the plurality of nozzles 385, 387 are disposed and the exhaust 387 is configured to be in fluid communication with an ambient vacuum within the vacuum chamber.
The motivation for adding a vacuum chamber in which the plurality of nozzles is disposed, wherein the exhaust is configured to be in fluid communication with an ambient vacuum within the vacuum chamber to the apparatus of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al is to provide a vacuum chamber in which the plurality of nozzles and exhaust of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al can be placed as taught by Gianoulakis et al. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to add the vacuum chamber of Gianoulakis et al and place the plurality of nozzles and exhaust of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al therein.  
Regarding claim 6, Kurokawa et al teaches a plurality of exhausts 43, each exhaust disposed between the first nozzle of the plurality of nozzles 42 and each other nozzle of the plurality of nozzles that is directly adjacent to each nozzle 42. (Figure 6)
Regarding claims 9-11 and 16, Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al do not teach all of the claimed dimensions. Shtein et al teaches some of the dimensions, and that the dimensions can be optimized to provide the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), by the Federal Circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  (Also see MPEP 2144.04 (IV)(A)) Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the dimensions of the apparatus of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al.
Regarding claim 12, Kurokawa et al teaches that the nozzles are disposed in a nozzle block. (See Figure 4/Figure 1)
Regarding claim 13, Kurokawa et al teaches that the exhaust is disposed closer to the center of the nozzle block than at least one of the plurality of nozzles. (See Figure 6/Figure 1)
Regarding claim 15, Shtein et al/Kurokawa et al teaches that the plurality of nozzles are arranged in a two-dimensional array. (See Paragraph 0086/Figure 6)
Regarding claim 17, Kurokawa et al teaches an exhaust disposed between each pair of adjacent nozzles in the plurality of nozzles. (See Figure 5 and 6)
Regarding claim 18, Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al differ from the present invention in that they do not specifically teach that at least two of the 1000 red, green, or blue nozzles share a common source.

The motivation for connecting all of the 1000 red, green, or blue nozzles of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al to a common source of red, green, or blue organic material is to simplify the supply of material to the nozzles as is well known in the art and taught by Kurokawa et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a common source of red, green, or blue organic material for each of the 1000 red, green, and blue nozzles of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al as taught by Kurokawa et al.
Regarding claim 21, Shtein et al teaches that the system is configured to deposit a pattern of the first and second organic material, the pattern including separate elements substantially corresponding to an arrangement of the first nozzle and the second nozzle. (Paragraph 0086)
Regarding claim 22, Shtein et al teaches that the system is configured to deposit the first red organic material, the second green organic material, and the third blue organic material simultaneously from the first nozzle, the second nozzle and the third nozzle. (Paragraph 0086)
Regarding claims 31 and 32, Shtein et al teaches that the system is configured to eject the carrier gas from the plurality of nozzles with, a velocity of 1-10 m/s (paragraph 0079) which is less than 100 m/s.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over, Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al as applied to claims 1, 2, 6-13, 15-19, 21-24, 26, and 31-34 above, and further in view of McLeod, US Patent 6,808,741 B1.
Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al differ from the present invention in that they do not teach that the nozzle block is a one-dimensional linear nozzle block.
McLeod teaches vacuum chamber 10 with a one-dimensional linear nozzle block 7 (Figure 3).
The motivation for arranging the nozzles of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al in a one-dimensional linear nozzle block is to provide an alternate and equivalent nozzle arrangement as taught by McLeod. Furthermore, it was held that the rearrangement of parts is obvious (see In re Japikse 86 USPQ 70).
 	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange the nozzles of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al into a one-dimensional linear nozzle block as taught by McLeod. 
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 
Response to Arguments
Applicant’s amendment and arguments, filed March 9, 2021, with respect to the drawing objections and rejection of claims under 112 First and Second paragraphs have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Applicant’s amendment and arguments, filed March 9, 2021, with respect to the 103 rejections in view of Kurokawa et al, Shtein et al, Lindner, Gianoulakis et al, Yudovsky, and Shtein et al ‘131; or Gianoulakis et al, Shtein et al, Lindner, Yudovsky, and Shtein et al ‘131 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of, Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. The Examiner notes that Gianoulakis et al 2006/0234514 A1could replace Kurokawa et al in the rejection of Shtein et al, Forrest et al, Kurokawa et al, Linder, and Gianoulakis et al. The following references teach: 
A plurality of nozzles including a first nozzle supplying a first material and a second nozzles supplying a second material: 6,143,081, 5,976,261 or 5,871,586.
A common non-reactive carrier gas: 6,110,531, 5,958,140, or 5,164,363.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Jeffrie R Lund/Primary Examiner, Art Unit 1716